FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.5 TO ANNUAL REPORT of PROVINCE OF ONTARIO (Canada) (Name of Registrant) Date of end of last fiscal year: March 31, 2011 SECURITIES REGISTERED* (As of the close of the fiscal year) Title of Issue Amounts as to which Names of exchanges registration is effective on which registered N/A N/AN/A Name and address of persons authorized to receive notices and communications from the Securities and Exchange Commission: Sean Sunderland Counsellor (Intergovernmental Relations) and Head of Section, Provincial, Territorial and Parliamentary Affairs Canadian Embassy 501 Pennsylvania Avenue N.W. Washington, D.C. 20001 Copies to: Jason R. Lehner Shearman & Sterling LLP Commerce Court West, 199 Bay Street Suite 4405, P.O. Box 247 Toronto, Ontario, Canada M5L IE8 * The Registrant is filing this annual report on a voluntary basis. PROVINCE OF ONTARIO In connection with the issuance by the Province of Ontario of US$250,000,000 Floating Rate Notes due April 1, 2015 (the “Notes”), the undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended March 31, 2011 (the “Annual Report”) as follows: The following additional exhibits are added to the Annual Report: Exhibit (i) Schedule of Expenses with respect to US$100,000,000 aggregate principal amount of the Notes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized, at Toronto, Ontario. April 23, 2012 PROVINCE OF ONTARIO (Name of registrant) By: /s/ Irene Stich Name: Irene Stich Title: Director, Capital Markets Operations Capital Markets Division Ontario Financing Authority Exhibit Index Exhibit (i): Schedule of Expenses with respect to US$150,000,000 aggregate principal amount of the Notes. EXHIBIT (i) Schedule of Expenses It is estimated that the expenses of the Province of Ontario in connection with the sale of the Notes will be as follows: Securities and Exchange Commission fee US$ 7,000 Printing/Edgarizing expenses 1,000 Fiscal Agent, Paying Agent, Transfer Agent, Calculation Agent and Registrar Administration Fee and expenses 9,100 Legal fees and expenses 7,500 Rating Agency fees and Miscellaneous expenses 1,100 US$
